Citation Nr: 1621582	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for liver disease.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  

7.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

The Veteran died in May 2010 during the pendency of an appeal.  His surviving wife has been substituted as the claimant in the Veteran's appeal, which has been merged with her claim of service connection for the cause of the Veteran's death. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and December 2010 rating decisions received by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the appellant testified at a videoconference Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Appellant if further action is required.
REMAND

The appellant asserts that the Veteran contracted hepatitis C during service, to include as a result of immunization shots from unsterilized inoculation guns and/or a tattoo in Okinawa, and that the hepatitis C caused cirrhosis of the liver.  The Board notes that the Veteran's death certificate reflects that the cause of death was hepatocellular carcinoma.  At the Board hearing in January 2016, the appellant noted that the doctor who treated the Veteran for hepatitis C stated that the Veteran contracted hepatitis C during service.  

In addition, the Board notes that the service records, to include a November1973 dental health questionnaire, reflect that the Veteran was stationed at Camp Lejeune, North Carolina.  The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VA Adjudication Manual M21-1, IV.ii.1.I.6.  

Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, and there are presumptions at least for VA treatment purposes.  See 38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.400 (2015).  Although the disorders claimed on appeal are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune, such does not preclude the appellant from establishing service connection for the Veteran with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, VA is considering adding diseases, to include liver cancer, to the list of diseases potentially associated with exposure to Camp Lejeune water sources.  However, the proposed additions have not yet been implemented and, per M21-1, IV.ii.2.C.5.q., claims in that respect are stayed until further notice.  

The Board notes that, regardless of the outcome of the processing of the service connection claims for hepatitis C and liver disease on the basis of exposure to contaminated drinking water at Camp Lejeune, as noted above, development and adjudication of the claims under the alternative theory of entitlement, including due to inoculation guns and in-service tattoo, should be accomplished, to include VA examination for an opinion as to the etiology of liver disease and hepatitis C.  

In addition, in his August 2008 claim, the Veteran noted that disabilities of the left knee, back and right shoulder had their onset during service on March 31, 1972.  In his March 2009 notice of disagreement, he stated that during boot camp at Parris Island, South Carolina, he fell down while wearing full combat gear, injuring his left knee, and was taken to the sick bay area where he was evaluated and treated for the injury.  It was further noted that during a training exercise aboard ship, while wearing combat gear, when disembarking through a net on the side of the vessel, a fellow service member stepped on his hands causing him to fall down, injuring his back and shoulder, and was taken to the sick bay area where he was evaluated and treated for the injuries.  

The Veteran's service treatment records were associated with the file following a September 2008 Personnel Information Exchange System (PIES) request.  The only records dated in 1972 other than dental treatment entries, are the service entrance examination report, dated March 21, 1972; a March 24, 1972, record reflecting issuance of ear plugs; and a May 1972 record reflecting treatment for cellulitis of the hand at a Medical Detachment at Parris Island.  Although an April 2010 RO REPORT OF CONTACT reflects that the Parris Island Recruit Depot was telephoned in an effort to obtain all service treatment records for the Veteran, it was noted that the RO was "informed that all treatment records for Par[r]is Island would be in STR[]s."  

The duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  Under 38 C.F.R. § 3.159(c)(2) (2015) "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  As such, additional requests covering the relevant period must be made until efforts are futile.  

The claim for entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the pending claims for service connection for hepatitis C and liver disease.  Therefore, consideration of the claim for service connection for the cause of the Veteran's death must be deferred until the intertwined issues of service connection for hepatitis C and liver disease are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, VA laws and regulations provide that Veterans having 30 percent or more service-connected disability may be entitled to additional compensation for a child based on permanent incapacity for self-support.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.356 (2015).  In this case, service connection is not in effect for any disability.  As a decision on the service connection claims could affect the outcome of the helpless child claim (i.e., allow the Veteran to meet the threshold requirement of a 30 percent disability evaluation), the claims are inextricably intertwined, and remand is required.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for exhaustive development to secure complete records of any medical treatment the Veteran may have received while stationed at Parris Island, to specifically encompass contacting in writing the medical facility at Parris Island, South Carolina, and any storage facility where records from Parris Island may have been retired.  All requests and responses must be documented in the record.  

If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, send the claims file to an appropriate VA medical professional.  The entire claims file must be reviewed.  

The medical professional should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C or liver disease is related to the Veteran's active service, to include as a result of any immunization shots from unsterilized inoculation guns or exposure to contaminated drinking water while stationed at Camp Lejeune.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

